Per Curiam.

Respondent was admitted to the Bar in the Second Judicial Department .in 1948. The Referee found that the two charges of professional misconduct lodged against the respondent were sustained. The evidence established that respondent failed to process an adoption proceeding after having been retained and having received a substantial amount of his fee on account. Further, it was also established that after another client discharged respondent and recovered a judgment for return of the legal fees, respondent failed to satisfy the judgment. Accordingly, the report of the Referee is confirmed and the crossjnotion denied.
*331Respondent has been the subject of prior disciplinary proceedings (Matter of Hill, 12 A D 2d 14). Although it does not appear that respondent intentionally disregarded his clients’ interests, nevertheless, the record demonstrates his gross neglect of matters entrusted to him. In this respect we note that such may have occurred because respondent undertook representation in areas of the law with which he was not familiar. Accordingly, under all the circumstances, we have limited the sanction to a period of suspension of six months.
Lupiano, J. P., Stetter, Tilzer, Capozzoli and Lane, JJ., concur.
Respondent suspended from practice as an attorney and counselor at law for a period of six months, effective January 30, 1975.